The brother of the lessor of the plaintiff was born in Ireland and came to this country prior to the Declaration of Independence in 1776. He remained in the United States until after the treaty of 1784, when he died intestate and without leaving any descendants. He was at the time of his death seised in fee of the lands in question, which, being considered at the time as having escheated to the State, were by a special Act of Assembly granted to Joseph Haslett and Jemima Monroe, who were the brother and sister of McDermot’s wife. The lessor of the plaintiff was born prior to the Revolution, but has always continued to reside in Ireland his native country.1

 The report of this case is incomplete, but the holding is summarized by Clayton’s headnote.